Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Priority is granted to September 28, 2018.  
A reading of the specification does not reveal a point of novelty.  The most novel feature found in the claims is in claims 8 and 14 regarding applying a mist of distilled water to stimulate the snails to secrete mucous.  All the other presently claimed features are conventional in this art.
Applicant’s election without traverse of Group I, claims 1-15, in the reply filed on 6/27/22 is acknowledged.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over each of Wang and Staikou.


Wang (2010/0233111) entitled "Gastropod Biological Fluid, Method of Making and Refining, and Use" teaches in paragraph 6, collecting gastropod secretions by stimulating the gastropod with various methods including physical stimuli.  In paragraph 24 gastropod secretion is discussed and the importance of stimulating secretion, collecting the secretion and processing the secretion.  In paragraph 26 various stimuli  that do not harm the gastropod are considered including exposing the gastropod to a physical stimulus.  In paragraph 35 collecting secretions is described.  See the claims.

Staikou (EP 3,124,030) entitled "Method for Producing a Snail Extract from Cornu Aspersum and its Extract" teaches in paragraph 7, stimulation of mucous from snails is based on sensation of mechano- and chemo- active changes.  In paragraph 11, snails secrete large amounts of mucous as a defensive response in order to protect themselves from harmful conditions such as mechanical stress.  In paragraph 17 non-stressful snail extract acquisition is described where a batch of snails is selected, brought to crawl on a set of glass surfaces yielding a clear pedal mucus.  The excretion is further processed.  In paragraph 47 the conditions under which the snails crawl on the glass surface are described including high humidity.  See the claims.
The invention may differ from Wang and Staikou in that the snails are stimulated to secrete by spraying with a mist of distilled water.
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to spray the snails with a mist of distilled water because each of the references teaches physically stimulating the snails in a harmless fashion and collecting the excretions. In general the secretions are collected under high humidity and are water soluble so water would not interfere with the collection of the mucins. Further, the snails are moved from their "habitat" to a collection place and then placed back to their habitat.  This would read on picking them up by hand as described in present claims 2-5. And 7.  Regarding the claims directed to applying the secretion to the skin, optionally with additional agents, the references cited herein teach the same.  Regarding claim 15 directed to the snail's diet, this foods are conventional and in nature snails eat many types of green leaves.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Each of the following applies in all occurrences.
In claim 1 line 1, "a first snail" is confusing because no other snails are seen in the claims beyond the first snail.  It is unclear how the first and second surfaces differ or are the same.  Also it is unclear if the snails are applied to the patient or if the secretion only is applied.  Claim 9 refers to "a second apparatus" but no other apparatus is claimed.  Claim 12 cannot be understood as to what the second predetermined amount may be because there are no other amounts and what a "a third agent" may be in contrast to the first and second agents.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
McDermott (Frontiers in Bioengineering and Biotechnology) teaches snail mucins and their applications.
Puttarathuvanun (WO 2021/080519) teaches methods of stimulating snail excretions.
Gui (CN 101181221) teaches contacting snails with borneol to secrete mucus for cosmetics.
Min (2018/0064635) teaches methods of collecting snail mucous for cosmetics.
Abad (5,538,740) teaches physically stimulating snails to excrete mucin for cosmetics.
Onzo (J of Mass Spec) teaches stimulating snails to excrete slime with ozone.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RALPH GITOMER whose telephone number is (571)272-0916. The examiner can normally be reached M F 8:30 6:00, Tues Fri 8:30 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571 272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RALPH J GITOMER/Primary Examiner, Art Unit 1655